I concur in the result reached in this case. However, I feel that it is time that this court should enforce the provisions of its Rule 30 when the record discloses that said rule has not been respected by appellant. Rule 30 prescribes what the brief of the appellant shall contain, and the fifth requirement stated therein reads: "The errors relied upon for a reversal." If the errors relied upon for a reversal are stated in what is sometimes called a blanket or omnibus form, as in the instant case, there is no occasion for this court to take the time to make answer in opinion to the argument of appellant. It has been quite often said in opinions filed by this court that "we have carefully read the record, and find no reversible ground." In my judgment, there is no occasion *Page 1354 
to say even this, if the appellant has not respected our rule in the particular involved in this case.
It is agreed that the appellant herein has not respected the fifth paragraph of Rule 30. When that fact is established, nothing more is necessary to be said, and a dismissal of the appeal is in order. The time of this court is occupied to the maximum, and we should not be called upon to enter the field of discovery, to find the errors relied upon for a reversal, when they are not stated by the appellant in conformity to rule.